Exhibit 99.1 Kingsway Reports Second Quarter Results TORONTO, Aug. 12, 2011 /CNW/ - (TSX: KFS) (NYSE: KFS) Kingsway Financial Services Inc. ("Kingsway" or the "Company") today announced its financial results for the second quarter and six months ended June 30, 2011. All amounts are in U.S. dollars unless indicated otherwise. The Company reported a second quarter net loss of $4.9 million ($23.3 million year to date) or loss of $0.09 ($0.45 year to date) per share diluted. The book value has decreased from $2.78 per share at December 31, 2010 to $2.40 per share at June 30, 2011. The Company also carries a valuation allowance, in the amount of $4.70 per share at June 30, 2011, against the deferred tax asset primarily related to its loss carryforwards. The following are the highlights of the second quarter of 2011: Major event · In April 2011, the Company entered into a definitive agreement to purchase a minority stake in a newly formed holding company that, subject to regulatory approval, will own a majority of Walshire Assurance Company ("Walshire"), the sole shareholder of Lincoln General Insurance Company. In addition, the Company and the Pennsylvania Insurance Department ("DOI") have been in settlement discussions to resolve the litigation in conjunction with the proposed Walshire transaction, whereby, upon approval and subsequent closing of this transaction, the appeal filed by DOI would be withdrawn and the litigation involving Kingsway, DOI and the charities would be discontinued. Operational results · Net loss of $9.0 million was recorded in the Underwriting segment for the second quarter ($17.4 million year to date). · Net loss of $0.3 million was recorded in the Agency and Non-underwriting segment for the second quarter (net income of $0.7 million year to date). · Net income of $4.4 million was recorded in the Corporate and Other segment for the second quarter (net loss of $5.3 million year to date). · Included in the Corporate and Other segment net income for the second quarter (net loss year to date) above is an unrealized gain on fair value of debt of $11.2 million ($8.6 million year to date). · The Company recognized no loss on disposal of discontinued operations for the second quarter (after-tax loss of $1.3 million year to date). Dividend The Board of Directors has decided that a quarterly dividend will not be declared for the second quarter of 2011. NYSE Share Price Rule On August 2, 2011, the Company received notification from the New York Stock Exchange ("NYSE") of the Company's non-compliance with a NYSE listing criterion requiring an average closing price of a security not be lower than $1.00 per share over a consecutive 30 trading-day period. Kingsway has notified the NYSE of its intention to address this non-compliance. The Company's common stock continues to be listed on the NYSE and trades as usual; however, the consolidated tape now includes a ".BC" indicator, which will be removed at such time as the Company is deemed compliant with the NYSE's continued listing standards. About the Company Kingsway focuses on non-standard automobile insurance in the United States of America. The Company's primary businesses are the insuring of automobile risks for drivers who do not meet the criteria for coverage by standard automobile insurers. The common shares of the Company are listed on the Toronto Stock Exchange and the New York Stock Exchange under the trading symbol "KFS". Statement of Operations (In thousands of U.S. dollars, except per share amounts) (unaudited) Three months ended June 30, Six months ended June 30, Gross premiums written $ Net premiums written $ Revenue: Net premiums earned $ Commission income Investment income Net realized gain 17 18 Unrealized gain (loss) on fair value of debt Share of loss of associates - - Miscellaneous (loss) income Expenses: Claims incurred $ Commissions and premium taxes General and administrative expenses Restructuring costs - - Interest expense Amortization of intangibles Loss before unusual item and income taxes Gain (loss) on buy-back of debt Loss from continuing operations before income taxes Income tax expense (benefit) Loss from continuing operations $ Loss from discontinued operations, net of tax - - (Loss) income on disposal of discontinued operations, net of taxes - Net Loss $ Attributable to: Shareholders of Kingsway Non-controlling interests Total $ Loss per share - continuing operations Basic: $ Diluted: $ Loss per share - net loss Basic: $ Diluted: $ Weighted average shares outstanding (in 000's) Basic: Diluted: Loss from Continuing Operations and Loss Per Share - Continuing Operations In the second quarter of 2011, the Company reported a loss from continuing operations of $4.9 million ($22.0 million year to date), compared to a loss from continuing operations of $22.2 million in the second quarter of last year ($117.6 million prior year to date). Diluted loss per share was $0.09 for the quarter ($0.42 year to date), compared to diluted loss per share of $0.43 for the second quarter of 2010 ($2.26 prior year to date). As noted above, the current quarter's loss is primarily due to underwriting losses and corporate expenses offset by unrealized gain on fair value of debt and investment income. Income (Loss) from Discontinued Operations For the second quarter and year to date ended June 30, 2011, the Company reported no income from discontinued operations, compared to a loss of $9.2 million in the second quarter of 2010 ($2.3 million prior year to date). As a result of the disposal of Jevco, the Company realized an after-tax loss of nil in the second quarter of 2011 ($1.9 million year to date) and an after-tax loss of $2.2 million in the second quarter of 2010 (after-tax gain of $6.1 million prior year to date). As a result of the disposal of American Country and American Service, the Company realized an after-tax gain of nil in the second quarter of 2011 ($0.6 million year to date). Net Loss and Loss Per Share - Net Loss In the second quarter of 2011, the Company reported net loss of $4.9 million ($23.3 million year to date), compared to net loss of $33.6 million in the second quarter of last year ($113.8 million prior year to date). Diluted loss per share was $0.09 for the quarter ($0.45 year to date) compared to diluted loss per share of $0.64 for the second quarter of 2010 ($2.19 prior year to date). Consolidated Balance Sheets (In thousands of U.S. dollars, except share amounts) (unaudited) June 30, December 31, January 1, ASSETS Cash and cash equivalents $ $ $ Investment in securities Investment in associate - Accrued investment income Financed premiums Accounts receivable Funds held in escrow - - Due from reinsurers and other insurers Deferred policy acquisition costs Income taxes recoverable Deferred income taxes Property and equipment Goodwill and intangible assets Other assets Assets held for sale - - TOTAL ASSETS $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Loans payable $ $ - $ - Accounts payable and accrued expenses Unearned premiums Unpaid claims LROC preferred units Senior unsecured debentures Subordinated indebtedness Liabilities held for sale - - TOTAL LIABILITIES $ $ $ SHAREHOLDERS' EQUITY Share capital $ $ $ Issued and outstanding number of common shares 52,345,828 - June 30, 2011 52,095,828 - December 31, 2010 51,595,828 - January 1, 2010 Contributed surplus Retained deficit Accumulated other comprehensive income Shareholders' equity attributable to shareholders of Kingsway Non-controlling interests TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ Forward Looking Statements This press release includes "forward looking statements" that are subject to risks and uncertainties. Such forward looking statements relate to future events or future performance, but reflect Kingsway management's current beliefs, based on information currently available. A number of factors could cause actual events, performance or results to differ materially from the events, performance and results discussed in the forward looking statements. For information identifying important factors that could cause actual results to differ materially from those anticipated in the forward looking statements, see Kingsway's securities filings, including its 2010 Annual Report under the heading Risk Factors in the Management's Discussion and Analysis section. The securities filings can be accessed on the Canadian Securities Administrators' website at www.sedar.com, and on the EDGAR section of the U.S. Securities and Exchange Commission's website at www.sec.gov or through the Company's website at www.kingsway-financial.com. Except as expressly required by applicable securities law, the Company disclaims any intention or obligation to update or revise any forward looking statements whether as a result of new information, future events or otherwise. Non-IFRS Financial Measures This news release contains certain non-IFRS financial measures. Please refer to the section entitled "Non-IFRS Financial Measures" in the Company's second quarter 2011 Management's Discussion and Analysis. Additional Information Additional information about Kingsway, including a copy of its Quarterly Report for the quarter ended June 30, 2011, can be accessed on the Canadian Securities Administrators' website at www.sedar.com, and on the EDGAR section of the U.S. Securities and Exchange Commission's website at www.sec.gov or through the Company's website at www.kingsway-financial.com %CIK: 0001072627 CO: Kingsway Financial Services Inc. CNW 16:30e 12-AUG-11
